704 N.W.2d 697 (2005)
474 Mich. 880
William H. GRAHAM, Plaintiff-Appellee,
v.
FLEX N GATE FORMING TECHNOLOGIES, INC., and Royal Insurance Company of America, Defendants-Appellants.
Docket No. 128141. COA No. 257482.
Supreme Court of Michigan.
October 13, 2005.
On order of the Court, the application for leave to appeal the January 27, 2005 *698 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Worker's Compensation Appellate Commission for consideration of the issue whether there was substantial evidence in support of the magistrate's finding that plaintiff's cervical condition is work-related  an issue that was raised by defendants in their brief to the Commission, but was not addressed by that body. The application for leave to appeal is otherwise DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
We do not retain jurisdiction.